DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  
In claim 11, line 2, it is suggested that “The any one” be amended to read -- the any one -- to correct a typographical error.
In claim 17, line 2, it is suggested that “One or more” be amended to read -- one or more -- to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Templeton et al. (US 2004/0003810).
As to claim 1, Templeton discloses a mask device 10 (Figs. 1-3) comprising: a mask body (the half mask 12, filter housing 34, and cover 42 together are considered to make up the “mask body”, see Fig. 1, Fig. 3) including a front cover 42 to form an outer appearance of the mask body 12, 34, 42 (cover 42 which covers filter housing 34, see Fig. 3, paragraph [0034]), a frame 12, 34 (the half mask 12 and filter housing 34 together are considered the “frame”) coupled to the front cover 42, the frame located in front of a user's nose and mouth when the mask device is worn by the user (see Figs. 1-3, paragraphs [0029]-[0030]), and a flow path (from end 22 of inlet pipe 16 through filter housing 34) between the front cover 42 and the frame 12, 34 (see Fig. 6); a first air cleaner 24 disposed on one side of the mask body 12, 34, 42 and a second air cleaner 24 disposed on another side of the mask body 12, 34, 42 (rigid end 24 of each inlet pipe 16 houses a carbon bed filter 38 and HEPA filter 26, see Fig. 1, Fig. 3, paragraphs [0035]-[0036]); and a first fixing part 22 (end 22 of inlet pipe 16) to couple the first air cleaner 14 to the mask body 12, 34, 42 and a second fixing part 22 (end 22 of the opposite inlet pipe 16) to couple the second air cleaner 24 to the mask body 12, 34, 42 (see Fig. 1, Fig. 3), wherein the first air cleaner 24 is movable with respect to the first fixing part 22 to move towards the frame 12, 34 and the second air cleaner 24 is movable with respect to the second fixing part 22 to move towards the frame 12, 34 (via flexible end 22, which allows folding of the inlet pipes 16 “in a manner similar to the folding action of the arms of a pair of glasses”, see paragraph [0031]).  


    PNG
    media_image1.png
    461
    629
    media_image1.png
    Greyscale

As to claim 13, Templeton discloses that one of the first air cleaner 24 and the second air cleaner 24 rotates in a clockwise direction with respect to the mask body, and an other of the first air cleaner 24 and the second air cleaner 24 rotates in an anti-
As to claim 15, Templeton discloses a mask device 10 (Figs. 1-3) comprising: a mask body (the half mask 12, filter housing 34, and cover 42 together are considered to make up the “mask body”, see Fig. 1, Fig. 3) to cover a user's nose and mouth when the mask device is worn by the user (see Figs. 1-3, paragraphs [0029]-[0030]), and including a flow passage (from end 22 of inlet pipe 16 through filter housing 34) to allow air to flow toward the user's nose and mouth (see Fig. 6); a first air cleaner 24 disposed on one side of the mask body 12, 34, 42 and a second air cleaner 24 disposed on another side of the mask body 12, 34, 42 (rigid end 24 of each inlet pipe 16 houses a carbon bed filter 38 and HEPA filter 26, see Fig. 1, Fig. 3, paragraphs [0035]-[0036]); and a first catching part (see annotated Fig. 6 below) coupled to one side of the first air cleaner 24 and a second catching part coupled to one side of the second air cleaner 24 (see corresponding structure on the opposite side of the mask device 10 in Fig. 3), wherein the mask body 12, 34, 42 includes a duct 22 in communication with the first air cleaner 24 and the flow passage B,C of the mask body 12, 34, 42 (see Fig. 6), and the first air cleaner 24 includes a duct insertion hole in which the duct 22 is inserted (see annotated Fig. 6 below).  

    PNG
    media_image2.png
    461
    727
    media_image2.png
    Greyscale

As to claim 19, Templeton discloses a mask device 10 (Figs. 1-3) comprising: a mask body 12, 34, 42 defining a breathing space to receive a user's nose and mouth when the mask device 10 is worn by the user (see Figs. 1-3 and 6, paragraphs [0029]-[0030]); a first air cleaner 24 disposed on one side of the mask body 12, 34, 42 and a second air cleaner 24 disposed on another side of the mask body 12, 34, 42 (rigid end 24 of each inlet pipe 16 houses a carbon bed filter 38 and HEPA filter 26, see Fig. 1, Fig. 3, paragraphs [0035]-[0036]); and a first catching part coupled to one side of the first air cleaner 24 (see annotated Fig. 6 below) and a second catching part coupled to one side of the second air cleaner 24 (see corresponding structure on the opposite side of the mask device 10 in Fig. 3), wherein the first air cleaner 24 is movable with respect to the mask body to move towards and cover a portion of the breathing space of the mask body 12, 34, 42 and the second air cleaner is movable with respect to the mask .

    PNG
    media_image1.png
    461
    629
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 2004/0003810), in view of Feasey et al. (US 2018/0296864).
As to claim 2, Templeton that each of the first air cleaner 24 and the second air cleaner 24 includes a cleaner body 24 including a flow space for accommodating a filter module 26; and a cleaner cover 118 (shown in Fig. 12) including a suction opening (inlet ports in cover 118) through which external air flows into the flow space (see Fig. 12, paragraph [0048]), but does not disclose that the flow space is for accommodating a fan module in addition to the filter module.  However, Feasey teaches a mask device (Fig. 7) having an air cleaner whose flow space accommodates a fan module 10 and filter module 16 (see Fig. 7, paragraphs [0194]-[0195]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask device of Templeton so that the air cleaner accommodates a fan module as well as a filter module, as taught by Feasey, in order to provide a positive pressure to the user for easier breathing.
As to claim 3, the modified mask device of Templeton discloses that each of the first air cleaner 24 (Fig. 6 of Templeton) and the second air cleaner 24 includes a duct 

    PNG
    media_image3.png
    461
    796
    media_image3.png
    Greyscale

The difference between the modified Templeton mask device and the claimed invention is now simply the reversal of male/female parts at the tubular connection between cleaner body/end 24 and fixing part/end 22.  In other words, in Templeton’s Fig. 6, the fixing part/end 22 is shown inserted into the duct/end of cleaner body/end 24, while the claim would require the duct/end of cleaner body 24 to be insertable into the hole of fixing part/end 22, thus making the hole of fixing part/end 22 a “duct insertion 
As to claim 4, the modified mask device of Templeton discloses that an attachment point (where duct/end 22 attaches to cover 42 of mask body 12, 34, 42, see annotated Fig. 6 below) is formed at respective ends of the mask body 12, 34, 42, and the first fixing part 22 and the second fixing part 22 are connected to the mask body at the attachment point (see Fig. 6 below where a male tubular end of the mask body 12, 34, 42 is inserted into a female end of duct/end 22), wherein the duct insertion hole of the first fixing part 22 is in communication with the flow path of the mask body (see arrows in Fig. 6), and the duct insertion hole of the second fixing part 22 is in communication with the flow path of the mask body (see Fig. 3 showing the corresponding opposite side of the mask device).  

    PNG
    media_image4.png
    461
    796
    media_image4.png
    Greyscale

The difference between the modified Templeton mask device and the claimed invention is now simply the reversal of male/female parts at the attachment point between the mask body and fixing part/end 22.  In other words, in Templeton’s Fig. 6, the tubular end of the mask body is shown inserted into the fixing part/end 22, while the claim would require the fixing part/end 22 to be insertable into the tubular end of the mask body, thus making the tubular end of the mask body “an insertion space”.  However, switching the male and female parts for the tubular connection would have been obvious to one of ordinary skill in the art as of the effective filing date since doing so involves only routine skill in the art and is well known to provide the same predictable result of a secure alternative connection between mating tubular parts.
As to claim 14, Templeton discloses the claimed invention except a first hinge and a second hinge, wherein the first hinge is coupled between the first air cleaner and 
However, Templeton does disclose that the flexible ends 22 on each side of the mask device are bendable on themselves similar to the folding action of the arms of a pair of glasses.  Furthermore, Feasey teaches first and second hinges 17 (Fig. 11, Fig. 12)  on opposing sides of a mask body 2, between a respective air cleaner 12, 16 and the mask body 2 for allowing the air cleaners 12, 16 to fold inward over the mask body 2 (see Figs. 11-12, paragraph [0191]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask device of Templeton to include the first and second hinge at the site of bending of the flexible end 22, as taught by Feasey, in order to avoid kinking or damaging the tubular end 22 with repeated bending.
As to claim 18, Templeton discloses that the respective first air cleaner 24 and second air cleaner 24 is fixed to the mask body 12, 34, 42 when the duct 22 is inserted into the duct insertion hole (hole in end of cleaner body/end 24), and the respective first air cleaner 24 and second air cleaner 24 is foldable onto the mask body 12, 34, 42 (see paragraph [0031]), but does not disclose that the duct is separated from the duct insertion hole when the air cleaners 24 are folded onto the mask body.  
However, Feasey teaches a mask device (Fig. 8) having a hinged connection 17 (Fig. 11, Fig. 12) between the mask body 2 and each air cleaner 12, 16, such that the ducts of the mask body 2 are separated from the ducts of the air cleaners 12, 16 when the air cleaners 12, 16 are folded onto the mask body 2 (see Fig. 11 and 12, paragrpah [0191]).  Therefore, it would have been obvious to one of ordinary skill in the art as of 
As to claim 20, Templeton discloses the claimed invention except a first hinge and a second hinge, wherein the first hinge is coupled between the first air cleaner and the mask body, and the second hinge is coupled between the second air cleaner and the mask body.  
However, Templeton does disclose that the flexible ends 22 on each side of the mask device are bendable on themselves similar to the folding action of the arms of a pair of glasses.  Furthermore, Feasey teaches first and second hinges 17 (Fig. 11, Fig. 12) on opposing sides of a mask body 2, between a respective air cleaner 12, 16 and the mask body 2 for allowing the air cleaners 12, 16 to fold inward over the mask body 2 (see Figs. 11-12, paragraph [0191]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask device of Templeton to include the first and second hinge at the site of bending of the flexible end 22, as taught by Feasey, in order to avoid kinking or damaging the tubular end 22 with repeated bending.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 2004/0003810), in view of Feasey et al. (US 2018/0296864), as applied to claims 1-3 above, and further in view of Blomberg et al. (US 2014/0216475).

However, Blomberg teaches a mask device 10 (Figs. 3-4) wherein each duct 42 of a first air cleaner 12 and a second air cleaner 12 includes a fixing hook 44 (cantilever latch 44 includes protrusion 45 forming a hook that engages mating surface 52, see Fig. 3, Fig. 4, paragraph [0043]); each of a first fixing part 15 and a second fixing part 15 includes a hook coupling groove 52 to fix with the respective fixing hook 44 (mating surface 52 forms a groove that receives the protrusion 45 of latch/hook 44, see Fig. 3, Fig. 4, paragraph [0043]); and each of the first fixing part 15 and the second fixing part 15 includes a fixing hook release part (at 46) to release the respective fixing hook 44 from the respective hook coupling groove 52 (opening 52 allows one to push the push button protrusion 46 and release the attachment, see paragraph [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask device of Templeton to include the fixing hook and hook coupling groove at the first and second fixing parts, as taught by Blomberg, in order to provide a secure yet releasable attachment between the air cleaners and the mask body that allows replacement of the individual parts.  
As to claim 6, the modified mask device of Templeton discloses that the fixing hook release part 46 (see Fig. 3 and 4 of Blomberg) is movably disposed at the .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 2004/0003810), in view of Blomberg et al. (US 2014/0216475).
As to claim 16, the modified mask device of Templeton discloses the claimed invention except that the duct includes a fixing hook to fix the duct to the duct insertion hole; and the duct insertion hole includes a hook coupling groove to which the fixing hook is locked.  
However, Blomberg teaches a mask device 10 (Figs. 3-4) including a duct 42 which includes a fixing hook 44, 45 to fix the duct 42 to a duct insertion hole 15 (cantilever latch 44 includes protrusion 45 forming a hook that engages mating surface 52 of filter cartridge receiver/duct insertion hole 15, see Fig. 3, Fig. 4, paragraph [0043]); and the duct insertion hole 15 includes a hook coupling groove 52 to which the fixing hook 44, 45 is locked (mating surface 52 forms a groove that receives the protrusion 45 of latch/hook 44, see Fig. 3, Fig. 4, paragraph [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask device of Templeton to include the fixing hook and hook coupling groove, as taught by Blomberg, in order to provide a secure yet releasable attachment .  
Allowable Subject Matter
Claims 7-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose, teach or suggest the features of claims 7, 10, and 17 including: a separation preventing part including a separation preventing strap, a side separation preventing protrusion, and an other side separation preventing protrusion, wherein the side separation preventing protrusion is located at any one of the first fixing part and the second fixing part, and the other side separation preventing protrusion is located (or locked) at the respective first air cleaner and second air cleaner, and the separation preventing strap is coupled to the side separation preventing protrusion and the other side separation preventing protrusion.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Legare et al. (US 2018/0361295) and Blomberg (US 2015/0136142 each disclose a mask device having two opposing air cleaners/filter cartrdiges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785